Title: From James Madison to Horatio Gates Spafford, 23 March 1825
From: Madison, James
To: Spafford, Horatio Gates


        
          Mar. 23. 1825
        
        I have recd. your letter of the 8th. instant. It can not be doubted that such a pocket Companion as you have projected would be acceptable to Travellers & Tourists: and I wish the result of the publication may be in every respect satisfactory to you. I am sorry I cannot aid you wth. the information you desire with respect to the Mineral Springs in this State; being without the requisite knowledge, myself, & having no acquaintance on whom I could draw for it. Your best course for obtaining it will I think be to state in the form of Questions, the points on which you wish information, and to address them to the Owners or tenants of the Watering places, who havi[n]g an evident interest in the use you intend to make of the information, will be the least likely to fail in furnishing it. The post-masters at or nearest the spots will more readily attend to the due delivery of your letters, than furnish the materials they may call for. I know not that any Scientific examination of our Mineral Waters has been published; except a crude one by a foreigner 30 or 40 years ago, to which no value was attched, & of which probably no copy could now be obtained. Drop me a line saying what I am in your debt, & how I may remit payment. With friendly respects.
       